Case 5:19-mj-03570 Document 1 Filed on 12/21/19 in TXSD Page 1 of 3
CONTINUATIONCase
             OF CRIMINAL  COMPLAINT
                 5:19-mj-03570 Document 1 Filed on 12/21/19 in TXSD Page 2 of 3




                                                                AFFIDAVIT
                                                        In support ofCriminal Complaint


     UNITED STATES OF AMERICA                                                   CRIMINAL COMPLAINT
                                v.
     Alejandra AVILEZ                                                               Case Number:




     I.        On December 21, 2019, United States (U.S.) Border Patrol Agents (BPAs) apprehended U.S. Citizen Alejandra Avilez
     after she was found transporting two illegal aliens in furtherance into the United States. The arrest occurred at the U.S. Border
     Patrol Checkpoint located on Interstate Highway 35 (IH-35) near mile marker 29, near Laredo, Texas in Webb County.

     2.        At approximately 12: 15 a.m., a BPA conducted an immigration inspection on the occupants ofa white four door pick-up
     truck driven by Avilez. Avilez identified herselfas a U.S. Citizen to the BPA. The front passenger, Macedonia Lopez-Lopez, stated
     she was a U.S. Citizen (she was later found to be a Mexican National). The rear passenger, Lorena Frias Cupil, remained silent
     when the BPA asked for her citizenship. Frias Cupil handed a U.S. Birth Certificate to the BPA; the BPA asked Frias Cupil to state
     the name on the birth certificate, and Frias Cupil was unable to state the name. Avilez was referred to the secondary inspection area
     for further inspection.

     3.        Once at the secondary inspection area, Frias Cupil stated she could not remember any ofthe infonnation contained in the
     birth certificate. She was walked inside the checkpoint to conduct record checks. Once inside the checkpoint, Frias Cupil stated she
     was a Mexican National illegally present in the United States. She was placed under arrest. Avilez and Lopez-Lopez were also
     placed under arrest and walked inside the checkpoint. While being walked to the checkpoint, Lopez-Lopez also stated she was a
     Mexican National illegally present in the United States.

     4.       During a search incident to the arrest, a fraudulent Permanent Resident Card and a fraudulent Social Security Card were
     retrieved from Avilez's purse.

     5.        PRINCIPAL: At approximately 2:08 a.m., Avilez was read her Miranda Wamings which she acknowledged and invoked
     her right to have an attomey present during questioning. All questioning ceased.

     6.       At approximately 5:00 a.m., Avilez was allowed to contact someone ofher choice to retrieve her personal belongings.
     Avilez contacted her husband in the presence ofa BPA. The BPA heard Avilez tell her husband that she was just trying to help two
     women.

     7.       MATERIAL WITNESS: Mexican National Macedonia Lopez-Lopez stated she was born in Tabasco, Mexico and is a
     citizen ofMexico. She stated her sister made arrangements for her to be smuggled into the U.S.; she agreed to pay $6,500 U.S.
     Dollars once she arrived to her final destination ofNorth Carolina. Lopez-Lopez stated she illegally crossed into the U.S. on
     December 20, 2019 near Laredo, Texas at approximately 3:00 a.m.; she was guided through the brush by a guide and was then
     picked up by a 2 door pick-up truck. Lopez-Lopez stated she was taken to a house where she remained for approximately 8 hours.
     She was then driven, by a male driver, to a parking lot.
     8.       At the parking lot, she was picked up by Avilez, who was in the company ofa male passenger, in a four door pick-up t�uck.
     The male passenger took Lopez-Lopez's cellular phone and told her she could retrieve it at his house in San Antonio, Texas. The
     male passenger was not seen after they stopped at a gas station to use the restroom. Lopez-Lopez identified, in a six person photo
     lineup, Avilez as the driver ofthe vehicle she was arrested at the checkpoint. While driving towards the checkpoint, Lopez-Lopez
     stated Avilez handed her a birth certificate and instructed her to hand over the document to immigration officials and to say she was
Case 5:19-mj-03570 Document 1 Filed on 12/21/19 in TXSD Page 3 of 3
